Citation Nr: 0031475	
Decision Date: 12/01/00    Archive Date: 12/12/00	

DOCKET NO.  98-12 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cancer of the 
colon, soft tissue sarcoma, and multiple myeloma.  

2.  Entitlement to service connection for cancer of the 
bladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1975, with apparent service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1997 and May 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
colon cancer, soft tissue sarcoma, and multiple myeloma, as 
well as carcinoma of the bladder.  

In that regard, pertinent evidence is to the effect that, 
while on active duty, the veteran served in the Republic of 
Vietnam, during the course of which he may have been exposed 
to certain herbicides, specifically, Agent Orange.  While at 
the time of a VA general medical examination in October 1996, 
the veteran received diagnoses of soft tissue sarcoma and 
myeloma, those diagnoses appear to have been based almost 
solely on history provided by the veteran.  Moreover, it is 
somewhat unclear at this time whether the adenomatous polyps 
removed from the veteran's colon and the transitional 
carcinoma of the bladder, for which he has also received 
treatment, are in any way related to his service in Vietnam.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

Accordingly, the case is REMANDED for the following:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA examination or 
examinations, to be conducted by 
appropriate specialists, and, if at all 
possible, by a specialist in the field of 
oncology, in order to more accurately 
determine the exact nature and etiology 
of his current carcinoma of the bladder, 
and claimed colon cancer, soft tissue 
sarcoma, and multiple myeloma.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination or 
examinations, the examiner(s) should 
specifically comment as to whether the 
veteran currently suffers from soft 
tissue sarcoma or multiple myeloma.  In 
the case of cancer of the colon or 
bladder, the examiner(s) should 
specifically comment as to whether the 
veteran currently suffers from either or 
both of those disorders, and, if so, 
whether they are as likely as not the 
result of some incident or incidents of 
his period of active military service, 
including exposure to Agent Orange in the 
Republic of Vietnam.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examinations.  In 
addition, any opinions expressed must be 
accompanied by a complete rationale.  

3. The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if otherwise in 
order.


By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


